 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    JESSE L. DICKENSON,                          Case No. EDCV 18-2464-DOC (KK)
11                             Plaintiff,
12                        v.                       ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
13    JEFFREY HAGA, ET AL.,                        UNITED STATES MAGISTRATE
                                                   JUDGE
14                             Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
18   relevant records on file, and the Report and Recommendation of the United States
19   Magistrate Judge. No objections have been filed. The Court accepts the findings and
20   recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action without prejudice.
23
24   Dated: April 30, 2019
25
                                               HONORABLE DAVID O. CARTER
26                                             United States District Judge
27
28
